SENTENCIA
El 22 de enero de 2016 la parte peticionaria presentó ante nuestra consideración una Petición de Certiorari, acompañada de una moción en auxilio de jurisdicción. El 9 de febrero de 2016 ordenamos la paralización de los proce-*872dimientos en los tribunales a quo y concedimos un término de cinco (5) días para que el recurrido mostrara causa por la cual no debíamos revocar la Resolución dictada por el Tribunal de Apelaciones el 19 de enero de 2016, mediante la cual se concedió al recurrido una fianza en apelación.
Por estar igualmente dividido el Tribunal, se expide la Petición de “Certiorari” de autos y se confirma la Resolu-ción recurrida del Tribunal de Apelaciones. Notifíquese in-mediatamente por teléfono, correo electrónico y por la vía ordinaria.
Lo acordó y manda el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emitió una opinión de conformidad, a la cual se unieron la Jueza Presidenta Oronoz Rodríguez, la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Feliberti Cintrón. La Jueza Asociada Señora Pabón Charneco emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rivera García. Los Jueces Asociados Señores Kolthoff Caraballo y Estrella Martínez disintieron sin opinión escrita.
(Fdo.) Juan Ernesto Dávila Rivera

Secretario del Tribunal Supremo

Opinión de conformidad emitida por el
Juez Asociado Se-ñor Martínez Torres,
a la que se unió la Jueza Presi-denta Oronoz Rodríguez, la Juez Asociada Señora Ro-dríguez Rodríguez y el Juez Asociado Señor Feliberti Cintrón.
Opino que el Sr. Edgardo Arlequín Vélez solicitó fianza en apelación como exige el ordenamiento y que el Tribunal de Apelaciones no erró al concederla. Por eso, estoy con-forme con la Resolución que hoy se certifica y que permite *873que la apelación del señor Arlequín Vélez prosiga su curso sin mayor dilación.
I — i
El 17 de diciembre de 2015, el Tribunal de Primera Ins-tancia, Sala Superior de Ponce, emitió un fallo de culpabi-lidad y, a petición del convicto, lo sentenció ese mismo día. La sentencia condenatoria consistió en una pena de cuatro años de reclusión por violación del Art. 4.2(b) de la Ley de Ética Gubernamental de Puerto Rico de 2011, 3 LPRA see. 1857a(b), y seis meses de cárcel, a ser cumplidos concu-rrentemente, por transgresión del Art. 135 del Código Penal de 2012, según enmendado, 33 LPRA see. 5196. Al día siguiente, el señor Arlequín Vélez presentó una moción de reconsideración en la que, en síntesis, alegó que procedía imponerle una restricción domiciliaria en lugar de la pena de cárcel. Posteriormente, el foro primario citó a las partes a una vista el 21 de diciembre de 2015 para escuchar los argumentos en torno a la moción de reconsideración. No hay controversia de que en ese mismo día, luego de que las partes argumentaron sus respectivas posiciones, el tribunal sentenciador proveyó “no ha lugar” en corte abierta a la moción de reconsideración. Ambas partes lo aceptan. Vé-anse: Apéndice de la Petición de certiorari, págs. 45 y 75-76; Escrito para mostrar causa, pág. 2. En esa circunstan-cia, igual que cuando se apela la sentencia según la Regla 193 de Procedimiento Criminal, 34 LPRAAp. II, el término para apelar comienza inmediatamente. No es necesaria ninguna notificación escrita.
Insatisfecho, el señor Arlequín Vélez presentó un primer recurso de apelación el 21 de diciembre de 2015. Ese día también presentó una moción de fianza en apelación ante el Tribunal de Primera Instancia. Oportunamente, el Panel sobre el Fiscal Especial Independiente (FEI) se opuso a esa petición de fianza. El foro primario denegó la *874petición de fianza sin aducir fundamentos. Apéndice de la Petición de certiorari, pág. 60. Posteriormente, como fa-culta la Regla 198 de Procedimiento Criminal, 34 LPRA Ap. II, el señor Arlequín Vélez presentó la misma petición de fianza, esta vez con carácter de urgencia, ante el Tribunal de Apelaciones.
Ahora bien, mientras se dilucidaba esa otra moción de fianza apelativa, el señor Arlequín Vélez notó un supuesto defecto jurisdiccional en su primera apelación. Ese “de-fecto” consistió en que presentó la apelación antes de que el foro primario notificara por escrito su determinación en torno a la solicitud de reconsideración, a pesar de haberla resuelto en corte abierta el 21 de diciembre de 2015. En vista de esto, el 7 de enero de 2016 el convicto presentó una moción en la que “reconoció” que la primera apelación era prematura y anunció la presentación de una segunda ape-lación, idéntica a la primera, junto con otra petición ur-gente de fianza en apelación. Apéndice de la Petición de certiorari, págs. 75-76. No obstante, el señor Arlequín Vé-lez no desistió de la primera apelación y únicamente soli-citó el remedio que procediese en derecho. No surge del expediente que el FEI se opusiera a alguna de las peticiones de fianza en el Tribunal de Apelaciones. Solo surge que el FEI señaló que la primera apelación era “prematura”. Apéndice de la Petición de certiorari, págs. 105-106.
Mientras ambos escritos de apelación pendían ante el Tribunal de Apelaciones y sin pronunciarse sobre la moción en la que se reconocía que el primer recurso podría ser prematuro, un panel especial atendió la petición de fianza presentada en la segunda apelación por el señor Arlequín Vélez ante ese foro.(1) En ese momento, el tribunal apela-tivo intermedio determinó que solo podía adjudicar ese re-clamo a través de un recurso de certiorari, por lo que re-*875huso considerar los méritos de la petición de fianza. Luego, el 12 enero de 2016, aunque tampoco se pronunció explíci-tamente en torno a la moción que presentó el señor Arle-quín Vélez el 7 de enero de 2016, otro panel de jueces emi-tió una resolución en la que consolidó ambas apelaciones.
En desacuerdo con el manejo de su petición de fianza por parte del panel especial, el señor Arlequín Vélez pre-sentó una moción urgente de reconsideración el 15 de enero de 2016. Esta moción fue atendida por el panel regular que consolidó las apelaciones y no por el panel especial que atendió la petición de fianza. Luego de analizar el ex-pediente y la posición de las partes, ese segundo panel con-cedió la petición de fianza apelativa en el caso consolidado.
En su Resolución, el Tribunal de Apelaciones concluyó que la apelación presentaba dos planteamientos sustancia-les de derecho. Específicamente, razonó que la argumenta-ción del señor Arlequín Vélez sobre la aplicación de las penas alternativas del Código Penal a su caso y sus seña-lamientos en torno a que no se pasó prueba de la violación del al Art. 4.2(b) de la Ley de Ética Gubernamental de Puerto Rico, supra, eran planteamientos sustanciales. In-cluso, aunque la Regla 198(c) de Procedimiento Criminal, infra, no lo requiere, determinó que ambos planteamien-tos, además de sustanciales, eran noveles. El Tribunal de Apelaciones también evaluó el expediente y la argumenta-ción en oposición del FEI ante el Tribunal de Primera Ins-tancia y no encontró indicios de que el señor Arlequín Vé-lez tuviera antecedentes penales, que hubiera riesgo de fuga, que constituyera un peligro para la sociedad ni que existiera otra razón que aconsejara la reclusión del peticio-nario mientras se atendía su apelación en los méritos. Apéndice de la Petición de certiorari, pág. 5. Por eso, ese tribunal ordenó al foro primario que impusiera la fianza en apelación, sujeta a cualquier condición que estimara apropiada. Consecuentemente, el Tribunal de Primera Ins-tancia le fijó una fianza de $100,000 al señor Arlequín Vé-*876lez y le requirió que permaneciera en restricción domicilia-ria (lockdown) bajo supervisión electrónica. También le ordenó que consignara su pasaporte en la Secretaría del Tribunal y le prohibió cualquier tipo de contacto directo o indirecto con la víctima.
Inconforme, el FEI recurrió ante nos mediante una pe-tición de certiorari y una moción en auxilio de jurisdicción de la resolución interlocutoria del Tribunal de Apelaciones que concedió la solicitud de fianza. El 9 de febrero de 2016, paralizamos los procedimientos y emitimos una Resolución en la cual le ordenamos al señor Arlequín Vélez que mos-trara causa por la cual no debíamos revocar la resolución del foro apelativo intermedio que le concedió la fianza en apelación. Oportunamente, este compareció y expuso las razones por las cuales entiende que debemos sostener el dictamen recurrido.
hH hH
A. La Regla 194 de Procedimiento Criminal, 34 LPRA Ap. II, dispone que una apelación criminal se formaliza con la presentación de un escrito de apelación en la Secretaría del Tribunal de Primera Instancia que dictó la sentencia condenatoria o en la secretaría del Tribunal de Apelaciones. Ese escrito tiene que presentarse dentro de los treinta días siguientes a la fecha cuando se dictó la sentencia. La regla referida establece que en los casos en los que se presenta una oportuna moción de reconsideración o de nuevo juicio, ese término comienza a transcurrir luego de que el tribunal notifique una Resolución en la que adjudique la moción. Pueblo v. Santana Rodríguez, 148 DPR 400, 404-405 (1999). En ese sentido, una apelación presentada antes que el foro sentenciador notifique su sentencia o resolución es, irreme-diablemente, prematura. íd. Como se sabe, un recurso pre-maturo priva de jurisdicción a un tribunal sin perjuicio de que la parte afectada presente el mismo recurso nueva-*877mente en el momento apropiado. Yumac Home v. Empresas Massó, 194 DPR 96, 107 (2015).
Ahora bien, el 27 de noviembre de 2013 se aprobó la Ley Núm. 140-2013 para, entre otras cosas, enmendar la Regla 194 de Procedimiento Criminal, 34 LPRAAp. II, y estable-cer que cuando el Tribunal de Primera Instancia dicta sen-tencia o resuelve una moción de reconsideración o de nuevo juicio en corte abierta y en presencia del convicto, el tér-mino para recurrir comienza en ese momento. Es decir, no hace falta esperar a recibir la notificación por la vía ordinaria. Así, la nueva versión de la regla dispone, en lo pertinente, de la forma siguiente: “Cuando la persona es-tuviese presente en la sala al momento de ser dictada la sentencia o resolución, el término se calculará a partir de ese momento”. (Enfasis suplido). Id. Por supuesto, en los casos en los que el Tribunal de Primera Instancia se abs-tenga de resolver en corte abierta, el término para recurrir comienza a partir de la notificación. íd.
B. El señor Arlequín Vélez presentó su primera apela-ción tan pronto el foro sentenciador denegó su reconsidera-ción en corte abierta, lo que activó el término para recurrir ante el Tribunal de Apelaciones. Aunque posteriormente este presentó un escrito en el que “advirtió” al foro apela-tivo intermedio que su primera apelación podía ser prema-tura, esto no tuvo efecto alguno, pues ni siquiera desistió del recurso. De hecho, en su escrito, lo único que el señor Arlequín Vélez solicitó fue el remedio que procediera en derecho. Después de todo, le corresponde a los tribunales, no a las partes, adjudicar la existencia de jurisdicción. Yumac Home v. Empresas Massó, supra, págs. 103-104.
Así pues, la primera apelación del señor Arlequín Vélez no era prematura y el Tribunal de Primera Instancia tenía autoridad para considerar los méritos de la petición de fianza. Consecuentemente, la petición de fianza que se pre-sentó en el Tribunal de Apelaciones siguió el trámite ordi-nario que establece la Regla 198(c) de Procedimiento Cri*878minal, infra, y no estaba sujeta a la existencia de circunstancias excepcionales.
HH h-H HH
A. Como sabemos, en nuestro ordenamiento no existe un derecho absoluto a la fianza en trámites posteriores a la sentencia. López Rodríguez v. Otero de Ramos, 118 DPR 175, 182 (1986). Ese es el resultado de la ausencia de la presunción de inocencia después de que el acusado es ha-llado culpable. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Tercer Mundo Editores, 1992, Vol. II, pág. 475. Por esa razón, le corresponde al convicto poner en posición al tribunal para determinar si procede la imposición de fianza en apelación, íd. La Regla 198(a) y (b) de Procedimiento Criminal, 34 LPRA Ap. II, otorgan el derecho a ser excarcelado me-diante el pago de fianza cuando la condena solo establece el pago de una multa o cuando se trata de una condena de cárcel por un delito menos grave. En los demás casos debe demostrarse, a satisfacción del tribunal, que el recurso apelativo plantea una cuestión sustancial en derecho y que la naturaleza del delito, el carácter del peticionario y sus antecedentes penales no aconsejan denegar su petición. Regla 198(c) de Procedimiento Criminal, 34 LPRAAp. II.
En Pérez Aldarondo v. Tribunal Superior, 102 DPR 1 (1974) (revocado en otros aspectos), tuvimos la oportuni-dad de abordar el alcance de la fianza en apelación según establecida en la Regla 198 de Procedimiento Criminal. Concluimos que cuando la Regla 198(c) requiere la existen-cia de cuestiones sustanciales, lo que compele es a analizar si alguno de los errores señalados tiene probabilidades de éxito. íd., pág. 6. Nótese que no se requiere concluir que el peticionario tendrá éxito en sus planteamientos, sino que tiene probabilidades de prevalecer. En ese sentido, “[p]ara que el tribunal sentenciador pueda estar en condiciones de pasar [juicio] sobre la sustancialidad del recurso de apela-*879ción será necesario que los fundamentos en que se basa se expongan en la moción en solicitud de fianza”. íd., pág. 8. No obstante, recordemos que en la adjudicación de una pe-tición de fianza no se juzgan los méritos de una apelación, sino que se considera preliminarmente que alguno de los argumentos planteados en el escrito tiene el potencial de prevalecer en su día. Por esa razón, no puede exigirse una disertación exhaustiva en torno a la sustancialidad de lo alegado en la apelación. Además, obligar a un tribunal a desarrollar un tratado de derecho para simplemente con-ceder una fianza contradice el esquema de urgencia que establece la Regla 198 de Procedimiento Criminal, supra. Pérez Aldarondo v. Tribunal Superior, supra, pág. 9.
La Regla 198(c) de Procedimiento Criminal, supra, no requiere inflexiblemente postergar la evaluación de la pe-tición de fianza hasta la presentación de los alegatos de las partes o de la transcripción de la prueba. Esa omisión no es accidente, pues cuando el error planteado es de estricto derecho, no hay que aplazar la consideración de una peti-ción de fianza a la presentación de una transcripción de la prueba. Así, considero que el trámite de una petición de fianza dependerá de las particularidades de cada caso, lo que excluye el establecimiento de una regla rígida so pena de nulidad.
Como adelanté, la Regla 198(c) de Procedimiento Criminal, supra, también requiere la consideración de otros as-pectos previos a conceder una petición de fianza en apelación. Es decir, no importa cuán sustanciales sean los errores planteados, cuando exista riesgo de fuga o cuando la naturaleza del delito o el carácter del convicto aconsejen su reclusión, no se concederá la fianza. López Rodríguez v. Otero de Ramos, supra, págs. 179-180. En esta determina-ción importante, el tribunal puede, a su discreción, ordenar la celebración de una vista para evaluar el carácter del convicto y la seguridad social. Sin embargo, no está obli-gado a hacerlo cuando pueda realizar este ejercicio a base del récord disponible y la posición de las partes. íd., págs. *880182-183. AI tratarse de un derecho estatutario, hemos re-conocido que la decisión del tribunal deberá estar fundamentada. De lo contrario, estaremos ante un abuso de discreción. Id., pág. 182 esc. 3.
Por último, la Regla 198(c) de Procedimiento Criminal, supra, establece que si el foro sentenciador deniega la fianza en apelación, esa petición se puede presentar nue-vamente ante el Tribunal de Apelaciones.(2) Además, pro-vee para que en situaciones de urgencia o cuando sea im-práctico acudir al foro sentenciador, la petición de fianza en apelación se presente por primera vez ante el foro apela-tivo intermedio.
B. En este caso, el Tribunal de Primera Instancia abusó de su discreción al denegar sin fundamentos la peti-ción de fianza del señor Arlequín Vélez. López Rodríguez v. Otero de Ramos, supra, pág. 182; Pérez Aldarondo v. Tribunal Superior, supra, págs. 8-9. Precisamente por ese proceder, el peticionario acudió al foro intermedio. Así, el Tribunal de Apelaciones tuvo ante sí la tarea que rehuyó el foro sentenciador: adjudicar de forma fundamentada la pe-tición de fianza del señor Arlequín Vélez.
Como expuse anteriormente, la Regla 198(c) de Procedi-miento Criminal, supra, y su jurisprudencia interpretativa otorgan discreción a los tribunales para conceder una peti-ción de fianza en apelación siempre y cuando su decisión este fundamentada en el expediente y en la argumentación de las partes. El Tribunal de Apelaciones consideró que el recurso del señor Arlequín Vélez plantea “al menos dos cuestiones sustanciales”, esto es, que tenía probabilidades de éxito. Apéndice de la Petición de certiorari, pág. 3.
*881El Tribunal de Apelaciones ejerció su discreción debidamente. En primer lugar, los dos errores que el Tribunal de Apelaciones catalogó como sustanciales son de es-tricto derecho. Por ello, no había que esperar por una transcripción de la prueba o a que se elevaran los autos del foro sentenciador. Es decir, para analizar la sustancialidad de los planteamientos del señor Arlequín Vélez bastaba considerar el escrito de apelación, la petición de fianza y la posición del FEI. Cuando el Tribunal de Apelaciones ex-presó que necesitaba la transcripción y el expediente original del caso se refería a lo que precisaba para resolver, sin lo cual no podía prejuzgar los méritos de la controversia. No se refería a la sustancialidad jurídica de los señala-mientos de error.
Al respecto, y sin prejuzgar los méritos de la controver-sia, basta señalar aquí que, como segundo error en su ape-lación, el señor Arlequín Vélez argumentó que no se pre-sentó prueba de uno o más elementos del delito contenido en el Art. 4.2(b) de la Ley de Ética Gubernamental de Puerto Rico, supra. Ese delito dispone como sigue: “Un ser-vidor público no puede utilizar los deberes y las facultades de su cargo ni la propiedad o los fondos públicos para ob-tener, directa o indirectamente, para él o para una persona privada o negocio, cualquier beneficio que no esté permi-tido por ley”. Id. El señor Arlequín Vélez señaló que ese delito va dirigido más bien a combatir la corrupción pública. La Ley de Ética Gubernamental de Puerto Rico define beneficio como “[c]ualquier provecho, utilidad, lucro o ganancia, sin limitar el término a una ganancia pecunia-ria o material, sino que denota cualquier forma de ventaja”. 3 LPRA sec. 1854(i). El señor Arlequín Vélez ar-gumenta que acosar sexualmente a una persona no es un beneficio o ventaja que prohíbe la Ley de Ética Guberna-mental, sino una conducta que el Código Penal tipifica como delito. Más aún, si el señor Arlequín Vélez prevalece en ese señalamiento, su pena de cárcel se reduciría a seis *882meses, es decir, una condena de delito menos grave. Eso le daría derecho a prestar fianza en apelación, sin más. Regla 198(b) de Procedimiento Criminal, supra.
C. En torno a los criterios de carácter del convicto y seguridad social, surge de la resolución del foro apelativo intermedio que ese tribunal consideró la posición de las partes respecto a la concesión de fianza y que también con-cluyó, a la luz del expediente, la inexistencia de razones que aconsejaran denegar la petición del convicto. Nótese que, en su conclusión, ese foro citó nuestra jurisprudencia que lo compele a evaluar la naturaleza del delito y el ca-rácter del convicto. Apéndice de la Petición de certiorari, pág. 5. Por esa razón, no puedo concluir que el Tribunal de Apelaciones no consideró el carácter del señor Arlequín Vé-lez y el riesgo que este pueda presentar para la sociedad. (3)
Más aún, no puede pasar desapercibido que el FEI no se opuso a la petición de fianza que se presentó en el Tribunal de Apelaciones. Es decir, donde único se puede apreciar una oposición a ese remedio por parte del FEI es en un escrito en el Tribunal de Primera Instancia. Apéndice de la Petición de certiorari, págs. 43-52. Así, dada la naturaleza adversativa de nuestro sistema, el tribunal apelativo inter-medio estaba autorizado a considerar la petición de fianza sin oposición. Recordemos que el Tribunal de Apelaciones consolidó las dos apelaciones presentadas por el señor Ar-lequín Vélez. En ese sentido, el FEI tuvo oportunidad para oponerse a esa petición a nivel apelativo.
Además, aun si se consideran los argumentos planteados por el FEI en primera instancia —en torno al carácter del *883acusado y la seguridad social— vemos que estos no son per-suasivos ni controvierten las alegaciones del señor Arlequín Vélez en su petición de fianza. Para justificar la concesión de fianza, tanto en el Tribunal de Primera Instancia como en el Tribunal de Apelaciones, el señor Arlequín Vélez elaboró ex-tensamente en torno a la sustancialidad o las probabilida-des de éxito de los errores planteados en su escrito de ape-lación, que los delitos por los que fue hallado culpable no son delitos de violencia y que compareció cabalmente a todas las etapas procesales del juicio criminal. Asimismo, el señor Ar-lequín Vélez argüyó, en torno a su carácter, que merecía que se le otorgara fianza en apelación porque tenía sesenta y tres años de edad, ha sido servidor público dese 1975, es un buen padre de familia, hijo, vecino querido en el pueblo de Guayanilla, que nunca ha sido convicto por delito grave al-guno y que no representa un riesgo para la sociedad. Tam-bién argumentó que padece de ciertas condiciones de salud que le requieren estar bajo tratamiento médico continuo. Con esto abordó los criterios guías que impone la Regla 218(b) de Procedimiento Criminal, 34 LPRA Ap. II, sobre fijación de la cuantía de la fianza.
Por su parte, en su moción en oposición ante el Tribunal de Primera Instancia, el FEI cuestionó la sustancialidad de los planteamientos en apelación. En cuanto al carácter del señor Arlequín Vélez, el FEI se limitó a señalar los delitos por los cuales este fue condenado. Sin embargo, nunca controvirtió las alegaciones del señor Arlequín Vélez en torno a la ausencia de condenas anteriores o la natura-leza del delito ni presentó otra consideración que aconse-jase denegar la fianza solicitada. No es suficiente alegar que el foro sentenciador tuvo que tomar medidas cautela-res para mantener la solemnidad de los procesos judiciales el día del fallo y sentencia por una supuesta conducta des-ordenada, sin especificar cuál, máxime cuando se pretende achacar al señor Arlequín Vélez los actos que supuesta-mente cometieron otros en sala.
*884Así, pues, vemos que el Tribunal de Apelaciones no erró ni usó “frases ambiguas” para concluir que no existía con-troversia en torno a la segunda parte del estándar de la Regla 198(c) de Procedimiento Criminal, supra. Todo lo contrario. Discutió los criterios de la Regla 198(c) de Pro-cedimiento Criminal previo a conceder la petición de fianza. Simplemente no existía controversia en torno a las alegaciones del señor Arlequín Vélez ni una oposición al remedio que este solicitó ante el Tribunal de Apelaciones. No veo por qué debemos darle un segundo turno al bate al FEI para que elabore argumentos que no presentó oportu-namente ante el Tribunal de Apelaciones.
IV
Como adelanté en el trasfondo procesal, un panel regular de apelaciones atendió la moción de reconsideración que presentó el señor Arlequín Vélez el 15 de enero de 2016. Sin embargo, luego de analizar detenidamente lo ocurrido, considero que no hubo irregularidad alguna en el trámite interno del caso en el Tribunal de Apelaciones.
El 26 de junio de 2015 se emitió la Orden Administra-tiva Núm. DJ 2015-212 en la que se designó el panel de apelaciones VIII para atender los recursos provenientes de las Regiones Judiciales de Ponce y Guayama (panel regular) a partir del 6 de julio de 2015. Ese panel regular estaba compuesto por los jueces Hon. Germán J. Brau Ramírez, como su presidente, Hon. Abelardo Bermúdez Torres y Hon. Roberto Sánchez Ramos. No obstante, con las cercanías de las festividades navideñas y los cierres de la Rama Judicial decretados por la Jueza Presidenta, la Jueza Administra-dora del Tribunal de Apelaciones produjo la Orden Adminis-trativa Núm. TA-2015-234, para atender recursos urgentes que se presentaran entre el 21 de diciembre de 2015 al 8 de enero de 2016. De hecho, en las disposiciones generales de esa orden se destaca que “[l]os recursos nuevos que no sean *885de carácter urgente se retendrán en la Secretaría del Tribunal de Apelaciones hasta que sean asignados al panel regular correspondiente”. Orden Administrativa Núm. TA-2015-234, pág. 3. Siguiendo esa línea, la orden precitada establece que una vez el panel especial atienda el asunto urgente, “la presidenta o el presidente del panel especial devolverá las tres copias del expediente a la Secretaria del Tribunal de Apelaciones, en donde se retendrán hasta su re-asignación al panel regular correspondiente”. (Énfasis suplido). íd., pág. 4.
En fin, un recurso ordinario, como lo sería una apelación, presentado durante la vigencia de la Orden Administrativa del Tribunal de Apelaciones se mantendría en la Secretaría de ese tribunal para su asignación posterior al panel regular luego de concluido el receso navideño. Sin embargo, toda moción o solicitud de carácter urgente presentada en el mismo periodo, debía ser atendida por un panel especial, según lo dispuesto en esa orden administrativa. Atendida la moción, el expediente se reasigna al panel regular cuando este se reintegre a sus labores.
En este caso, el señor Arlequín Vélez presentó su apela-ción el 21 de diciembre de 2015. Luego de que el Tribunal de Primera Instancia “atendió” su petición de fianza, el pe-ticionario presentó una Moción Urgente para Solicitar la Imposición de Fianza en Apelación el 29 de diciembre de 2015. Apéndice de la Petición de certiorari, pág. 61. No obstante, debido a que el señor Arlequín Vélez creyó inco-rrectamente que había presentado su apelación de forma prematura, presentó una “segunda” apelación junto a otra Moción Urgente para Solicitar la Imposición de Fianza en Apelación el 7 de enero de 2016. Apéndice de la Petición de certiorari, pág. 89. Así, de conformidad con la Orden Admi-nistrativa TA-2015-234, esa petición urgente de fianza fue atendida por el panel especial designado para los días 7 y 8 de enero de 2016, mientras el panel regular estaba de vacaciones.
*886Como ya expliqué, el panel especial estuvo constituido por dos días para atender mociones de carácter urgente. La solicitud de reconsideración se presentó el 15 de enero de 2016, es decir, siete días después de que el panel especial se disolviera.(4) Por esa razón, es perfectamente normal que el panel regular atendiera esa moción. Lo contrario, es decir, que el panel especial resolviera esa moción de recon-sideración hubiese constituido una verdadera “anomalía impermisible”. Opinión disidente, pág. 910.
En ese sentido, es irrelevante lo dispuesto en la Regla 84(C) del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B, pues no estamos ante la situación en la que un panel regular reconsidera la actuación de otro panel regular. Así, pues, para efectos de esa regla es inconse-cuente que los jueces que constituyeron el panel especial sigan en funciones. Lo determinante es que el mismo panel estuviese constituido. En cambio, si la moción de reconsi-deración se hubiera presentado con carácter de urgencia mientras estuvo constituido el panel especial, habría sido ese panel especial y no el regular el encargado de atenderla. Sin embargo, eso no fue lo que ocurrió aquí.
V
En fin, estoy convencido de que un análisis desapasio-nado del tracto procesal y de nuestro ordenamiento llevan a concluir que el Tribunal de Apelaciones no erró en la concesión de la petición de fianza en apelación del señor Arlequín Vélez. Tampoco hubo un trámite irregular en la constitución del panel regular del Tribunal de Apelaciones que atendió el recurso.

 Ese panel especial se constituyó mediante la Orden Administrativa Núm. TA-2015-234 para atender recursos urgentes, debido a las vacaciones programadas de los jueces que componen el Tribunal de Apelaciones y los cierres parciales decre-tados por la Jueza Presidenta.


 La Regla 198(c) de Procedimiento Criminal, 34 LPRA Ap. II, dispone, en lo pertinente: “Salvo situaciones de verdadera urgencia o cuando ello resultare imprác-tico, la solicitud de fianza deberá someterse en primer término al tribunal senten-ciador y si éste la negare podrá presentarse al Tribunal de Circuito de Apelaciones, acompañada de copias de la solicitud hecha al tribunal sentenciador, sellada con la fecha y hora de su presentación, y de su dictamen, de una transcripción de la prueba, si se hubiere presentado alguna, y de un breve informe exponiendo las razones por las cuales se considera errónea la resolución”.


 En la evaluación del carácter del señor Arlequín Vélez y los riesgos sociales que su excarcelación supone, el Tribunal de Apelaciones dispuso: “[N]o aparenta haber controversia sobre el hecho de que el Apelante no tiene antecedentes penales, ni surge del récord que presente riesgo significativo de fuga. Tampoco podemos con-cluir, sobre la base del récord disponible y la argumentación del FEI, que el Apelante constituya un ‘peligro para la sociedad’. Pérez Aldarondo, 102 DPR a la pág. 7; López Rodríguez, 118 DPR a la pág. 180”. Apéndice de la Petición de certiorari, pág. 5.


 El 19 de enero de 2016 entró en vigor la Orden Administrativa DJ2016-4, que constituyó el Panel IX de Apelaciones con los jueces Hon. Germán J. Brau Ramírez, como su presidente, Hon. Abelardo Bermúdez Torres, Hon. Gerardo Flores García y Hon. Roberto Sánchez Ramos.